Citation Nr: 0917253	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wound to the left calf, muscle group XI 
for purposes of accrued benefits.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wounds to the left thigh, muscle group 
XV for purposes of accrued benefits.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral degenerative disc disease associated with 
residuals of gunshot wound to the left thigh, muscle group XV 
for purposes of accrued benefits.

4.  Entitlement to an evaluation in excess of 0 percent for 
scar residuals of gunshot wound to the right calf.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 
to November 1945.  He died in August 2006.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to accrued benefits.  In 
April 2008, the appellant testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The Board remanded this case for additional development in 
July 2008.  The development directed in the remand was 
accomplished.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran had pending claims 
for increased ratings for his service-connected residuals of 
gunshot wound to the left calf and left thigh, scar residuals 
of gunshot wound to the right calf, and lumbosacral 
degenerative disc disease associated with residuals of 
gunshot wound to the left thigh.

2.  The service treatment records show debridement of shell 
fragments in the left leg from a shell fragment wound with 
complaints of pain in the back of the knee and heel; and at 
the time he filed his July 2006 increased rating claim, post-
service records showed none of the cardinal signs of a muscle 
injury in the left leg.

3.  At the time that the Veteran filed his July 2006 
increased rating claim for his right calf scar, the record 
shows no evidence of any functional impairment due to the 
scar.

4.  At the time that the Veteran filed his July 2006 
increased rating claim for his lumbosacral spine disability, 
none of the medical records reflect that he was having any 
incapacitating episodes due to his spine disability, 
limitation of motion of the spine, treatment for peripheral 
neuropathy in the lower extremities due to the spine 
disability, or any weakness, fatigability, incoordination, or 
pain on movement of any joint in the lumbosacral spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound to the left calf, muscle group 
XI for purposes of accrued benefits are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5121(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1000, 4.1-4.7, 4.21, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(2008).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound to the left thigh, muscle 
group XV for purposes of accrued benefits are not met.  38 
U.S.C.A. §§ 1155, 5107, 5121(a) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1000, 4.1-4.7, 4.21, 4.55, 4.56, 4.73, Diagnostic 
Code 5315 (2008).

3.  The criteria for an evaluation in excess of 0 percent for 
scar residuals of gunshot wound to the right calf for 
purposes of accrued benefits are not met. 38 U.S.C.A. §§ 
1155, 5107, 5121(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1000, 4.1-4.7, 4.118, Diagnostic Code 7805 (2008).

4.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral degenerative disc disease associated with 
residuals of gunshot wound to the left thigh for purposes of 
accrued benefits are not met. 38 U.S.C.A. §§ 1155, 5107, 
5121(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1000, 4.1-
4.7, 4.71, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in August 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2008 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notice was mistakenly addressed to the Veteran, the 
appellant's deceased husband.  However, the appellant 
returned the response form to VA in January 2009; so it 
appears that the appellant received the notice and would like 
her claim to be continued.

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  
 
VA has obtained service treatment records and VA medical 
records.  Accrued benefits claims are adjudicated based only 
on records that were in the claims file as of the date of the 
Veteran's death, which includes evidence constructively in 
VA's possession.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the claims file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran filed increased rating claims for his lower leg 
condition, back condition, and thigh condition in July 2006.  
He was service connected for residuals of gunshot wound to 
the left calf, muscle group XI rated as 20 percent disabling; 
residuals of gunshot wound to the left thigh, muscle group XV 
rated as 20 percent disabling; scar residuals of gunshot 
wound to the right calf rated as 0 percent disabling; and 
lumbosacral degenerative disc disease rated as 20 percent 
disabling.  Unfortunately, the Veteran died the following 
month in August 2006 while his claims were still pending.

The Veteran's surviving spouse, the appellant, submitted a 
claim for accrued benefits in August 2006, within one year of 
the Veteran's death, in accordance with 38 C.F.R. 
§ 3.1000(c).

Upon the death of a veteran, certain persons including the 
spouse shall be paid periodic monetary benefits to which the 
veteran was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

While the claim for accrued benefits is separate from the 
claims for increased rating filed by the Veteran prior to his 
death, the accrued benefits claim is derivative of the 
Veteran's claims and the appellant takes the Veteran's claims 
as they stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Residuals of gunshot wounds to the left thigh and calf and 
right calf scar

The Veteran's residuals of gunshot wounds to the left calf 
and thigh were rated under muscle groups XI and XV, 
respectively.  
 
Diagnostic Code 5311 rates muscle group XI.  The function of 
this muscle group controls the propulsion, plantar flexion of 
foot (1); stabilization of arch (2, 3); flexion of toes (4, 
5); flexion of knee (6).  Posterior and lateral crural 
muscles, and muscles of the calf (1) triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  38 C.F.R. § 4.73.

Diagnostic Code 5315 address muscle group XV.  The function 
of this muscle group controls adduction of hip (1, 2, 3, 4); 
flexion of hip (1, 2); flexion of knee (4).  Mesial thigh 
group; (1) adductor longus; (2) adductor brevis; (3) adductor 
magnus; (4) gracilis.  38 C.F.R. § 4.73.

The Veteran's residuals of shell fragment wounds to the left 
calf and thigh were each rated as 20 percent disabling, which 
represents a moderately severe muscle disability under both 
Diagnostic Codes 5311 and 5315.

In order to get the next higher rating of 30 percent, the 
medical evidence must show that the muscles injuries were 
severe.

Under 38 C.F.R. § 4.56(d), diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as moderately severe or severe as follows: 

A moderately severe disability of the muscles is defined as 
follows: (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements. (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as follows: (i) 
Type of injury: Through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. (ii) History and complaint: Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements. (iii) Objective findings: Ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56 (d)(4).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 38 C.F.R. § 
4.56(c).  Functional loss must also be considered for any 
musculoskeletal disability. 38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Muscle injury ratings will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. 38 C.F.R. § 
4.55(a).  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must generally be lower than 
the evaluation for unfavorable ankylosis of that joint. 38 
C.F.R. § 4.55(d).  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups. 38 C.F.R. 
§ 4.55(e).

The service treatment records show the Veteran was wounded in 
the left leg in November 1943 by shrapnel from enemy mortar 
shell.  He had two pieces of shrapnel removed from the middle 
of the left leg anterior and posterior, but still had 
fragments of shrapnel in the inner side of the left ankle and 
outer side of the left thigh just above the knee.  There were 
no fractures.  He later had additional shell fragments 
removed in May 1945 after complaining of considerable pain 
just posterior to the knee above the left ankle.  In July 
1945, he was discharged to duty.  The November 1945 discharge 
examination report shows complaints of pain in the back of 
the knee and heel in far walking.

The service treatment records show one examiner's reference 
to a through and through gunshot wound in November 1944; 
however, otherwise, the extensive treatment records including 
from November 1943 to February 1944, those most 
contemporaneous to the original injury, do not show any 
through and through injury.  Service treatment records do not 
show shattering bone fracture or open comminuted fracture at 
the time of injury.  It is not clear if the wounds deeply 
penetrated; but this aspect of the injury also would be 
relevant for a moderately severe muscle injury.  The shell 
fragments in the left leg were debrided (i.e., "removal of 
foreign material"); but there is no evidence of extensive 
debridement, prolonged infection, sloughing of soft parts 
(i.e., "necrotic tissue in the process of separating from 
viable portions of the body"), or intermuscular binding and 
scarring, which are additional criteria for severe muscle 
impairment.  See Dorland's Illustrated Medical Dictionary, 
pp. 430, 1536; C.F.R. § 4.56(d)(4).  With regard to the 
reference to a through and through injury and the significant 
time the Veteran was hospitalized for treatment in service, 
these elements are contemplated in the classification of a 
moderately severe disability from muscle injury.  

At the time the Veteran filed his increased rating claim in 
July 2006, there was no medical evidence of treatment for any 
residuals of gunshot wounds to the left leg.  Private records 
submitted in support of the claim dating from 2000 to 2005 
and VA treatment records of 2005 and 2006 contain no findings 
or significant complaints concerningthe residuals of left 
thigh and calf injuries.  An October 2005 musculoskeletal 
examination report showed no cyanosis, clubbing, or edema.  
The skin showed no rashes, lesions, ulcers, induration, or 
nodules.  None of the cardinal signs of a muscle injury were 
shown on the post-service medical records in the claims file 
at the time of the Veteran's increased rating claim.

The medical evidence of record shows that at the time of the 
original injury in 1943, the gunshot wounds to the left leg 
were significant and required surgery.  But in the 
intervening 63 years, any residuals of the gunshot wounds 
were stable.  Therefore, the Veteran would not have been 
entitled to evaluations in excess of 20 percent for the 
residuals of gunshot wounds to the left calf, muscle group XI 
or the left thigh, muscle group XV.  

The Veteran's scar on the right calf was rated under 
38 C.F.R. § 4.118, Diagnostic Code 7805, which rates scars 
based on limitation of function.  As stated above, the 
medical records do not reflect any impairment involving 
either leg due to any scars.  Therefore, a rating higher than 
0 percent would not be warranted for the scar on the right 
calf.

Lumbosacral spine

The Veteran's lumbosacral degenerative disc disease was 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which was the diagnostic code for 
rating intervertebral disc syndrome prior to September 26, 
2003.  Under the new criteria, spine disabilities should be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
Aside from changing Diagnostic Code 5293 to Diagnostic Code 
5243, the criteria for rating intervertebral disc syndrome 
remained essentially unchanged after the September 26, 2003 
amendment.  See Diagnostic Code 5293 (effective prior to 
September 26, 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

At the time that the Veteran filed his July 2006 increased 
rating claim for his lumbosacral spine disability, none of 
the medical records, including private and VA records from 
2000 to 2006, reflect that he was having any incapacitating 
episodes due to his spine disability.  The record also does 
not demonstrate any limitation of motion of the spine or 
treatment for peripheral neuropathy in the lower extremities 
due to the spine disability.  Additionally, there is no 
medical evidence of weakness, fatigability, incoordination, 
or pain causing any additional limitation of movement of any 
joint in the lumbosacral spine; so any additional 
compensation under 38 C.F.R. §§ 4.40, 4.45, and 4.59 would 
not apply.

Therefore, the Veteran would not have been entitled to an 
evaluation in excess of 20 percent for lumbosacral 
degenerative disc disease.



Summary 

As the record shows no evidence of an increase in disability 
for the disabilities at issue at the time of the Veteran's 
death, any application of staged ratings (i.e., different 
percentage ratings for different periods of time) would have 
been inapplicable, as well.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's disability picture also was not unusual or 
exceptional in nature.  38 C.F.R. § 3.321(b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The VA medical records 
after service do not show any impairment associated with the 
residuals of shell fragment wounds to the left thigh and 
calf, right calf scar, or lumbosacral spine disability 
including any marked interference with employment or frequent 
periods of hospitalization; so the current schedular criteria 
would have adequately compensated the Veteran for the current 
nature and extent of severity of the disabilities at issue.  

For these reasons, the appellant is not entitled to an 
increased evaluation for the residuals of shell fragment 
wounds to the left thigh and calf, right calf scar, or 
lumbosacral degenerative disc disease for purposes of accrued 
benefits.  See Zevalkink v. Brown, 102 F.3d at 1242.

The preponderance of the evidence is against the claims for 
accrued benefits; there is no doubt to be resolved; and 
accrued benefits are not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of gunshot wound to the left calf, muscle group XI 
for purposes of accrued benefits is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of left thigh, muscle group XV for purposes of 
accrued benefits is denied.

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral degenerative disc disease associated with 
residuals of gunshot wound to the left thigh, muscle group XV 
for purposes of accrued benefits is denied.

Entitlement to an evaluation in excess of 0 percent for scar 
residuals of gunshot wound to the right calf is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


